 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number: 6:18-po-00293-JDP
12                       Plaintiff,
13                                                     MOTION TO VACATE REVIEW
                                                       HEARING; AND ORDER THEREON
14    STEVEN M. BARNETT,
15                       Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for June 18,
19
     2019. Defendant was sentenced to 36 months of unsupervised probation on June 19, 2018 and to
20
     date, he has complied with all the terms of that probation. A second review hearing is currently
21
     scheduled for June 16, 2020 and a final review hearing is scheduled for May 18, 2021.
22
            .
23

24
            Dated: June 14, 2019                          /S/ Susan St. Vincent
25                                                        Susan St. Vincent
                                                          Legal Officer
26
                                                          Yosemite National Park
27

28
                                                      1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, IT IS

 5   HEREBY ORDERED that the review hearing scheduled for June 18, 2019 in the above
     referenced matter, United States v. Barnett, 6:18-po-00293-JDP, be vacated.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      June 14, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
